Name: Commission Regulation (EEC) No 1597/89 of 8 June 1989 re-establishing the levying of customs duties on men's jackets, other than knitted or crocheted, products of category No 17 (order No 40.0170), and table linen, toilet and kitchen linen, other than knitted or crocheted, products of category No 39 (order No 40.0390), originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/12 Official Journal of the European Communities 9 . 6 . 89 COMMISSION REGULATION (EEC) No 1597/89 of 8 June 1989 re-establishing the levying of customs duties on men's jackets, other than knitted or crocheted, products of category No 17 (order No 40.0170), and table linen, toilet and kitchen linen, other than knitted or crocheted, products of category No 39 (order No 40.0390), originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of men's jackets, other than knitted or crocheted products of category No 17 (order No 40.0170), and table linen, toilet and kitchen linen, other than knitted or crocheted, products of category No 39 (order No 40.0390), the relevant ceiling amounts respec ­ tively to 77 000 pieces and 96 tonnes ; Whereas on 29 May 1989 imports of the products in question into the Community, originating in India a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 As from 12 June 1989 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in India : Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No Category CN code Description 40.0170 17 (1 000 pieces) 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 375, 31 . 12. 1988 , p. 83. 9 . 6. 89 Official Journal of the European Communities No L 157/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1989. For the Commission Christiane SCRIVENER Member of the Commission